    Case 19-00555-SMT   Doc 165    Filed 06/11/20 Entered 06/11/20 13:06:07   Desc Main
                                  Document Page 1 of 5
The document below is hereby signed.

Signed: June 11, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     SYNERGY LAW, LLC,                     )     Case No. 19-00555
                                           )     (Chapter 7)
                        Debtor.            )     Not for publication in
                                           )     West’s Bankruptcy Reporter.

                  MEMORANDUM DECISION AND ORDER RE TRUSTEE’S
             MOTION FOR AN ORDER TO SHOW CAUSE REGARDING CONTEMPT

          The Chapter 7 trustee has filed a Motion for Order to Show

     Cause Why the Debtor Should Not Be Held in Contempt for

     Failure to Comply with Order for 2004 Examination of the Debtor

     (Dkt. No. 164) contending that the debtor and its representatives

     have failed to comply with this court’s prior order (Dkt. No.

     162) to provide specified documents pursuant to Fed. R. Bankr. P.

     2004.   The Motion needs to be revised and re-filed with notice

     under LBR 9013-1(b)(3) of the opportunity to oppose the Motion.

          The Motion asks the court to order the debtor and its

     representatives to appear at a hearing and show cause why the

     debtor ought not be held in contempt, but it seeks compensatory

     civil contempt sanctions against both the debtor and its two

     representatives.     The motion fails to specify that coercive
Case 19-00555-SMT   Doc 165    Filed 06/11/20 Entered 06/11/20 13:06:07   Desc Main
                              Document Page 2 of 5


 contempt sanctions are sought.         Any revised motion ought to make

 clear that the motion seeks to have the court hold both the

 debtor and its two representatives in civil contempt, and that

 both compensatory and coercive civil contempt sanctions are

 sought.    The Motion further asks the court to set a hearing on

 the motion and to compel the debtor’s representatives to attend.

      Fed. R. Bankr. P. 9020 provides that a motion for an order

 of contempt is governed by Rule 9014, commencing a contested

 matter.    The motion ought not be cast as a motion for an order to

 show cause, an outdated cumbersome procedure that no longer

 applies.

      Local Bankruptcy Rule 9013-1(b)(3) contains the notice

 requirements that apply to a motion commencing a contested

 matter.    LBR 9013-1(b)(3)(C) provides: “Impermissible Content of

 Notice.    Unless otherwise ordered by the Court, a notice may not

 compel an opposing party to attend a Court hearing in support of

 the opposition.”      If an entity opposes the revised motion, it

 ought to appear at the hearing so that the court can determine

 what is an appropriate coercive contempt sanction if the entity

 is held in civil contempt, and the LBR 9013-1(b)(3)(C) notice may

 direct that any entity opposing the revised motion must appear at

 the hearing on the revised motion.          In addition, any order

 holding an entity in civil contempt can specify that the entity

 shall appear at a further hearing to show that it has purged


                                        2
Case 19-00555-SMT   Doc 165    Filed 06/11/20 Entered 06/11/20 13:06:07   Desc Main
                              Document Page 3 of 5


 itself of civil contempt if the trustee does not indicate that

 the entity has purged itself of civil contempt.

      If an entity against whom the motion is directed does not

 oppose the motion, the court will deem that entity to have

 consented to the court’s holding the entity in civil contempt and

 as consenting to the imposition of coercive contempt sanctions

 and compensatory contempt sanctions as requested by the motion

 against the entity.     The motion may request that coercive and

 compensatory civil contempt sanctions be set at an initial

 hearing to be held on the motion, whether opposed or unopposed.

 However, if the revised motion specifies the initial coercive and

 compensatory contempt sanctions sought, that might avoid the

 necessity of an initial hearing if the revised motion is not

 opposed:

      •     The revised motion could request an initial coercive

            contempt sanction in the form of a daily fine, to be

            increased if the initial coercive contempt sanction

            does not result in compliance, with the court retaining

            authority to impose incarceration as a coercive

            contempt sanction should a daily fine fail to coerce

            compliance, and with a further hearing to be held on a

            future date if the trustee fails to indicate that the

            entities in civil contempt have purged themselves of

            civil contempt.


                                        3
Case 19-00555-SMT   Doc 165    Filed 06/11/20 Entered 06/11/20 13:06:07   Desc Main
                              Document Page 4 of 5


      •       The motion may request an initial fixed dollar amount

              of compensatory contempt sanctions (or request a

              specific procedure for fixing such compensatory

              contempt sanctions), with further compensatory contempt

              sanctions to be imposed if the trustee suffers further

              damage as a result of any continuance of the contempt,

              and may request a procedure (detailed in the proposed

              order accompanying the revised motion) for fixing any

              such further civil contempt sanctions.

 By potentially avoiding the necessity for an initial hearing, the

 trustee might mitigate the damages he suffers.

      In order to expedite compliance with the court’s previous

 order for the production of documents, the court finds cause

 exists under LBR 9006-1(d) to provide that the Chapter 7 trustee

 shall shorten the notice’s deadline under LBR 9013-1(b)(4) to a

 date that is 10 days after filing of the notice and the revised

 motion and at least 5 days prior to the hearing on the motion.

      Finally, as the motion would require the debtor’s

 representatives to show cause why they ought not be held in

 contempt, the court will require the Chapter 7 trustee to serve

 the revised motion and the notice, in accordance with Fed. R.

 Bankr. P. 7004 upon those representatives under LBR 9013-1(c)(2),

 as well as upon the other parties specified by LBR 9013-1(c)(2).

      It is


                                        4
Case 19-00555-SMT                                                                        Doc 165    Filed 06/11/20 Entered 06/11/20 13:06:07    Desc Main
                                                                                                   Document Page 5 of 5


                               ORDERED that the Motion for Order to Show Cause Why the

 Debtor Should Not Be Held in Contempt (Dkt. No. 164) is denied

 with leave to file a revised motion for an order of civil

 contempt.                                                         If the trustee files a revised motion, the trustee

 shall contact the Clerk to determine the earliest practical date

 and time for a hearing (to be a telephonic or video hearing in

 light of the ongoing pandemic) that will afford the respondents

 10 days after filing of the LBR 9013-1(b)(3) notice to file an

 opposition no less than 5 days prior to the hearing.                                                                                    It is

 further

                               ORDERED that the Chapter 7 trustee shall file and serve a

 notice of any revised motion pursuant to LBR 9013-1(b)(3).                                                                                       The

 notice may direct the entities opposing the revised motion to

 attend the hearing notwithstanding LBR 9013-1(b)(3)(C).                                                                                       The

 Chapter 7 trustee shall serve the notice upon the debtor’s named

 representatives and to their counsel, if any, in addition to the

 debtor, the debtor’s attorney, and other parties otherwise

 specified by LBR 9013-1(c)(2).                                                                              It is further

                               ORDERED that time for respondents to file an opposition to

 any revised motion is shortened to 10 days after filing of the

 LBR 9013-1(b)(3) notice.

                                                                                                                       [Signed and dated above.]

 Copies to: E-recipients of orders.




 R:\Common\TeelSM\SMS\Contempt\Synergy - Order re Motion on Contempt - 19-00555.v2.wpd
                                                                                                             5
